The Honorable Sean H. Lane
United States Bankruptcy Court
Southern District of New York

One Bowling Green
New York, NY 10004-1408

RE: Liddle & Robinson, L.L.P., Case No. 19-12346 (SHL)
Dear Honorable Sean H. Lane,

I’m quite concerned about the cost to retrieve my case files. I was a named plaintiff and started
the gender discrimination case against Merrill Lynch in 1997. I was also one of only a few of the
claimants to go through a third stage hearing. This took place over 38 days and almost 3 years to
conclude (Nancy Thomas v. Merrill Lynch). I’m looking at writing a book about my
experiences and having access to my files would be critical to this endeavor. I don’t have any
idea what the trustee is likely to charge and I’m concerned that any storage fees in arrears may
get dispersed evenly amongst those who want access to their files. As these fees could be quite
exorbitant, I want to make sure that my objection to this filing is known. In addition, I don’t
believe that I should be in any way responsible for any of the fees in arrears. It seems that there
must be a way for me to simply pay or set up an arrangement with Iron Mountain for retaining
these files from this point forward. As I live in Denver, I can’t just come and pick them up. I
already have duplicates of some of the files so therefore, I would need to know what is in each
box as it is possible I would not need quite a few of them. It seems that the trustee has no idea as
to how many boxes or what documents are in each box. I do not want to be charged fees for
duplicates nor for them to find out how many boxes and what documents each box contains as it
seems that this should represent part of their fiduciary responsibilities.

All I have heard from the trustees is the following response to an email that I sent regarding these
issues:

After the motion is approved by the Bankruptcy Court on July 30, 2020, we will send you
a follow-up email with the file retrieval form and instructions on how to obtain your files.

I would appreciate your consideration of my situation and the concerns I have expressed above.
Sincerely,

Ney. Sura

Nancy Thomas

Class Representative
Cremin v. Merrill Lynch et al

 
